Citation Nr: 1700476	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee/leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to August 2003 and from June 2004 to June 2005 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from February 2006 through January 2007.
 
This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the case in April 2015 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran has left knee and left quadriceps strain as result of an injury incurred during a period of ACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for left knee/leg disability, diagnosed as a left knee and left quadriceps strain, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d). ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

An August 2015 Defense Personnel Records Information Retrieval System (DPRIS) response contains an Annual Retirement Credit Record listing various periods of ACDUTRA and INACDUTRA from February 2006 to January 2007.  The record documents that the Veteran served ACDUTRA period of service from May 5, 2006 through May 19, 2006.  See Annual Retirement Credit Record.

A May 2008 VA examination report demonstrates a current left knee and quadriceps strain.  The remaining inquiry is whether the Veteran's current left knee and left quadriceps strain is related to an in-service event.

In the May 2008 examination report, the examiner opined that the Veteran's current left knee condition was less likely as not related to his service duties.  As rationale, the examiner noted the lack of physical findings and objective data that could be tied in with the Veteran's current complaints.  However, the examiner further stated that it is possible the Veteran "did injure his left quadriceps and he is still experiencing some residuals as he has tenderness in that area and he states that this is the same tenderness that he had at the time of his injury while in service and has progressively worsened."

The Veteran has reported that he began to experience pain and a knot in his left leg as result of the May 2006 injury during a period of ACDUTRA.  As discussed, the record confirms that the Veteran served on ACDUTRA during that time.  Therefore, as the Veteran is competent to report the occurrence of an in-service injury, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and the record documents that the Veteran served on ACDUTRA during the reported time of injury, the evidence is in relative equipoise as to whether there was an in-service injury.  

Further, the record contains clinical evidence linking such in-service injury to current disability.  The May 2008 examiner opined that it was possible that the Veteran "did injure his left quadriceps and he is still experiencing some residuals... [from] his injury while in service [which] has progressively worsened."   Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question.  Resolving reasonable doubt in his favor, the criteria for service connection for a left knee/leg disability are met.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a left knee/leg disability is granted.

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


